UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7292


LEONARD THOMAS WITT,

                    Plaintiff - Appellant,

             v.

REDMAN, Sgt.; D. WATFORD; RUSSELL, Major; B.J. LOKEY, Investigator;
JOHN A. WOODSON, Warden; HENRY PONTON, Regional Administrator;
VIRGINIA DAMEN, R.N.; MS. LANDRUM; DR. TEKLU, Mediko Health
Services Insurance Company-Head Doctor; DR. MORENO; MEDIKO, P.C.; DR.
LANDAUER,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Glen E. Conrad, District Judge. (7:17-cv-00438-GEC-RSB)


Submitted: February 21, 2019                                 Decided: February 26, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leonard Thomas Witt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Leonard Thomas Witt seeks to appeal two orders entered in his 42 U.S.C. § 1983

(2012) civil rights action, the first of which fully granted summary judgment to one group

of Defendants.    The second order partially dismissed Witt’s claims against other

Defendants, but did not dismiss all claims as to all Defendants. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). Because litigation remains ongoing

against at least one named Defendant, the orders Witt seeks to appeal are neither final

orders nor appealable interlocutory or collateral orders. Accordingly, we dismiss the

appeal for lack of jurisdiction. We deny Witt’s motions to hold Defendants in contempt

of court. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            2